DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art(Matsumoto US  2016/0073020) discloses a vehicle imaging device provided in a vehicle, the device comprising: a motion vector detector configured to detect motion vectors of a captured image of a subject imaged through 360 degrees by an imaging unit to which a light enters via a fisheye lens([0054], fig. 1, 8, 10, vector computation unit 108); a front-rear-right-left determination unit configured to determine front and rear sides and right and left sides of the vehicle in accordance with the captured image and determine positions of at least a Front image region and a rear image region in a circumferential direction in the captured image(fig. 1, 8, 10 point detection unit); an image rotation unit configured to rotate the captured image about a first vanishing point of a plurality of radially diverging motion vectors among the motion vectors detected by the motion vector detector immediately after the vehicle starts moving, and adjust the positions of the front image region and the rear image region in the circumferential direction(fig. 1, 8, 10  rotational angle computation unit); and a measurement unit configured to measure a first generation time of the first vanishing point generated in the front image region and a second generation time of a second vanishing point of a plurality of converging motion vectors generated in the front image region within a predetermined period of time in a state in which the image rotation unit adjusts the positions of the Front image region and the rear image region in the circumferential direction,  wherein the image rotation unit is configured to keep the positions of the front image region and the rear image region in the circumferential direction when the first generation time measured oy the measurement unit is longer than the second generation time, and rotate the captured image to reverse the  front image region and the rear image region when the first generation time is not longer than the second generation time, the vehicle imaging device further comprises an image extraction unit configured to extract regional images of the front image region and the rear image region kept or reversed by the image rotation unit in the captured image to generate a front image and a rear image.
However, Matsumoto, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484